DECISION
The application of the above-named defendant for a review of the sentence of fifteen and one-half years for Infamous Crime Against Nature, imposed on February 13, 1958, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that this sentence is not proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that the crime carries a minimum punishment of 5 years imprisonment and may be punished by imprisonment for life or years without limit. Further, defendant has a prior felony conviction involving a sex offense and has a parole violation in connection with the sentence under consideration.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.